DETAILED ACTION
1.	Claims 1-4 of U.S. Application 16/348384 filed on March 11, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
Response to Arguments
4.	Applicant's arguments filed March 11, 2022 have been fully considered but they are not persuasive. 
	Regarding claim 1, the applicant argues on page 5 that the notch portion taught by cited prior art Azuma (U.S. PGPub No. 20070109715) is recessed in a thickness direction of the terminal and not in a width direction as required by claim 1.
	The examiner respectfully disagrees with this argument and points out that the thickness of the terminal the applicant mentions is a width, since width is defined as a distance from one side or edge of an object to the other (see Collins Dictionary definition of width below).

    PNG
    media_image1.png
    174
    899
    media_image1.png
    Greyscale


Regarding claim 1, the applicant argues on page 5 that the notch portion taught by cited prior art Azuma is circular and not inclined with respect to the longitudinal direction of the board side terminal as required by amended claim 1.
The examiner respectfully disagrees with this argument and points out that while the notch portion taught by Azuma (as can be seen in annotated fig. 9 below) is circular, it is also inclined in certain areas as required by amended claim 1.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al (Azuma) (U.S. PGPub No. 20070109715) in view of Machi (JP 2001319701, see applicant provided English Machine Translation).
Regarding claim 1, Azuma teaches (see figs. 3, 5 and 9 below) a capacitor unit (see annotated fig. 9 below, title, Abstract) comprising: 

a harness side terminal (3c, 4c) provided in the housing (12) and connectable to a power source harness for supplying DC power from an outside (terminals 3c, 4c are capable of being connected to a power source harness, ¶ 86, ¶ 104, ¶ 67); and 
a board side terminal (8, 9) provided in the housing (12) and connectable to a circuit board (PMU board) from which the DC power is output via the capacitor main body (CDS) (¶ 86; ¶ 88), 
wherein the board side terminal (8, 9) extends in a plate shape from a base portion (see annotated fig. 9 below) held in the housing (12) toward a distal end portion (3b, 4b) connected to the circuit board (PMU) (¶ 72; ¶ 86; ¶ 88), and 
has a notch portion (see annotated fig. 9 below) recessed inward of the board side terminal (8, 9) in a width direction between the base portion (see annotated fig. 9 below) and the distal end portion (3b, 4b) (¶ 14; ¶ 88; ¶ 92; ¶ 93),
the notch portion (see annotated fig. 9 below) having edge portions (see annotated fig. 9 below) extending in a direction inclined with respect to a longitudinal direction (see annotated fig. 9 below) of the board side terminal (8, 9) (¶ 14; ¶ 88; ¶ 92; ¶ 93).

    PNG
    media_image2.png
    518
    699
    media_image2.png
    Greyscale
+

    PNG
    media_image3.png
    543
    729
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    663
    689
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    464
    701
    media_image5.png
    Greyscale


Azuma does not explicitly teach the board side terminal has a curved portion extending in the width direction so as to be inclined with respect to a direction in which the board side terminal is inserted into a hole of the circuit board.
However, Machi teaches (see fig. 1 below) the board side terminal (1) has a curved portion (see annotated fig. 1 below) extending in the width direction (see annotated fig. 1 below) so as to be inclined with respect to a direction (see annotated fig. 1 below) in which the board side terminal (1) is inserted into a hole of the circuit board (4) (¶ 23 to ¶ 26) in order to improve reliability and reduce fatigue on the solder joint (Machi, Abstract; ¶ 3; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Azuma and provide the board side terminal has a curved portion extending in the width 

    PNG
    media_image6.png
    432
    708
    media_image6.png
    Greyscale

Regarding claim 2/1, Azuma in view of Machi teaches the device of claim 1 but does not explicitly teach a first notch portion formed on a first side of the board side terminal in the width direction and a second notch portion formed on a second side of the board side terminal in the width direction, are formed.
However, Machi further teaches (see figs. 1 and 2 below) a first notch portion (123) formed on a first side of the board side terminal (1) in the width direction and a second notch portion (124) formed on a second side of the board side terminal (1) in the width direction, are formed (¶ 23 to ¶ 26) in order to improve reliability and reduce fatigue on the solder joint (Machi, Abstract; ¶ 3; ¶ 4).

    PNG
    media_image7.png
    295
    751
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Azuma in view of Machi and provide a first notch portion formed on a first side of the board side terminal in the width direction and a second notch portion formed on a second side of the board side terminal in the width direction, are formed as further taught by Machi in order to improve reliability and reduce fatigue on the solder joint (Machi, Abstract; ¶ 3; ¶ 4).
Regarding claim 3/2/1, Azuma in view of Machi teaches the device of claim 2 but does not explicitly teach the first notch portion and the second notch portion are formed at an interval in a direction of connecting the base portion and the distal end portion to each other.
However, Machi further teaches (see figs. 1 and 2 above) the first notch portion (123) and the second notch portion (124) are formed at an interval in a direction of connecting the base portion and the distal end portion to each other (¶ 23 to ¶ 26) in order to improve reliability and reduce fatigue on the solder joint (Machi, Abstract; ¶ 3; ¶ 4).
.
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Machi as applied to claim 1 above, and further in view of Yakushiji et al (Yakushiji) (U.S. PGPub No. 20160135320).
Regarding claim 4/1, Azuma in view of Machi teaches the device of claim 1, Azuma further teaches (see figs. 3, 5 and 9 above) the circuit board (PMU board, fig. 9) that is configured to convert the DC power output from the capacitor unit (see annotated fig. 9 above) into AC power; a motor (MG, fig. 2) rotationally driven by the AC power output from the circuit board (PMU) (fig. 2; ¶ 65 to ¶ 71; ¶ 86).
Azuma does not explicitly teach a compression mechanism driven by the motor; and a casing that accommodates the capacitor unit, the circuit board, the motor, and the compression mechanism.
However, Yakushiji teaches (see figs. 1 and 2 below) a compression mechanism (12) driven by the motor (11); and a casing (see annotated fig. 1 below) that accommodates the capacitor unit (40), the circuit board (21), the motor (11), and the compression mechanism (12) (¶ 56 to ¶ 58; ¶ 33) in order to provide a compressor device with improved rigidity and reduced vibration (Yakushiji, ¶ 26; ¶ 9; ¶ 10).

    PNG
    media_image8.png
    468
    711
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    749
    598
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Azuma in view of Machi and provide a compression mechanism driven by the motor; and a casing 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834